TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00097-CV



                                       In re John D. Byram


                     ORIGINAL PROCEEDING FROM BLANCO COUNTY



                                             ORDER


               Relator’s Emergency Motion to Partially Stay Compliance with February 6, 2013

Further Interim Orders is granted. The portions of the Further Interim Orders signed by the

trial court on February 6, 2013 titled “Reinstatement of American Express Credit Card for

Susanne Byram” (which can be found on page 3 of the Further Interim Orders) and “Interim

Attorney’s Fees and Expenses as Sanctions” (which can be found on page 7 of the Further Interim

Orders) are stayed until further order of this Court.

               Real Party in Interest Susanne Byram is directed to file a response to the Petition for

Writ of Mandamus no later than February 25, 2013.

               It is so ordered February 14, 2013.



                                               _____________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field